DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and arguments filed 12/30/2021 have been carefully considered but are not completely persuasive.
	Claims 1-7, 10, 12-18 are under examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-18 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more.  Applicant’s arguments will be addressed below.
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims are drawn to processes, which are “computer-implemented.”
With respect to step  (2A)(1) Independent claim 12  recites the abstract idea of merging certain nucleic acid sequence data files in “a chromosomal structure” and updating a database 
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). 
Claim 12 is independent.
	Mental processes recited in claim 12 include:
“merging, the nucleic acid sequence from the mammalian tissue with the plurality of nucleic acid sequences from the pathogens to generate into a single chimeric reference nucleic acid sequence file;” (mental step of combining data)
“identifying co-amplifications of an oncogene sequence of the mammalian tissue and at least some of the nucleic acid sequence of the at least one pathogen;” (mental step of identifying sequences meeting a condition)
“formulating a solution, either circular or tandem duplication, for genomic rearrangement that includes the co-amplified sequences;” (mental step of arranging data)
	Hence, the claims explicitly recite elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 12 recites the additional element that is not an abstract idea: “receiving, from a sequence database, storing a nucleic acid sequence from a mammalian tissue and a plurality of nucleic acid sequences from a plurality of respective distinct pathogens” which is a data gathering step.
Claim 12 recites additional characterization information describing the data that is being gathered in type and structure such as “wherein the pathogen is a virus selected from…” or “a chromosomal structure format.”
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Claim 12 recites an additional element that is not an abstract idea: “updating the sequence database with the single chimeric genomic file” which is simply replacing the old file with the new file.
	This step of updating a database does not implement the abstract idea.  Combining the updating with the abstract idea neither limits the structure of the database, nor the merged files, nor does it impose any limitations on how the abstract idea is performed.  Hence, its inclusion in 
	Claim 12  implies the use of a computer, in either the method being “computer-implemented” or obtaining data from, and updating a sequence database, without any specific computing parts, or system parts.
	The claims do not describe any specific computational steps, nor do they provide any details of how specific structures of a computer are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 13-18 have been analyzed.  Dependent claim 16 is directed to further abstract limitations. Additional abstract limitations cannot provide a practical application for the judicial exception as they are a part of it.  Dependent claims 13-15, 17-18  are directed to additional steps of data gathering or describing the data that is gathered.  Data gathering is extra-solution activity which merely gathers data for the steps of the abstract idea to manipulate.  They do not provide a practical application.
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 12: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  The prior art Xu et al (2013: cited in previous action)  discloses that databases comprising 1) pathogenic nucleic acid sequences, 2) reference sequences including “matched normal” and 3) patient genomic sequences were well understood, routine and conventional in the art of genomics. Retrieval of sequence data files from databases either created de novo from patient samples, or from previously stored experiments (abstract, materials and methods) are recited in Xu and were completely routine. The specification also notes that steps of retrieving the sequences from patient samples are routinely performed using commercially available services such as the Illumina Clinical Services at [0060].  These commercial services may also provide the databases of nucleic acid sequences. It is further noted that retrieval of the needed sequences from publicly available databases, such as the known reference sequence HG19 and all known viral sequences, was possible from the NCBI at least as early as 3/5/2013 (cited in previous action). Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
Flook.   
	With respect to claim 12: the additional limitations of updating a file in a database fails to rise to significantly more than the judicial exception. The prior art Xu (2013) recognizes that this step is routine, well understood and conventional in the art of data processing. New files with new information routinely replace older versions (materials and methods). This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not effect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claim 12:	the implied computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The prior art Xu and NCBI both provide computer systems, databases and computing elements meeting the requirements of the claims, showing that these computing elements are routine, well understood and conventional in the art.  The specification also notes that certain computing elements are commercially available from Illumina Clinical Services [0060] which provide databases and/or sequence information files. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is 
	Dependent claims 13-18 have been analyzed with respect to step 2B. Dependent claims 13-15, 17-18 relate to the data gathering discussed above.  Data gathering and extra-solution activity is insufficient to provide significantly more than the judicial exception, as addressed above.  Dependent claim 16 recites additional abstract limitations.  Additional abstract steps or limitations cannot provide significantly more than the judicial exception as they are a part of that exception.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Applicant’s arguments:
	Applicant’s arguments have been carefully considered, but are not persuasive.
With respect to arguments nonroutine or a nonconventional step, the identified limitations of claims 12 related to oncogenes are still abstract, and a part of the judicial exception.  The determination of a non-routine or nonconventional step is performed on the additional elements, and cannot be provided by the judicial exception itself.  The Examiner provided the analysis of the additional elements alone and in combination, and did not find they met the requirements.
Any improvement or non-routine step or nonconventional element cannot be found in the judicial exceptions alone. “An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).” The additional limitations are 
With respect to the arguments that retrieving and merging the whole genome nucleic acid sequences being unable to be performed in the mind, the examiner notes that such computations performed mentally, or with paper and pencil, would take considerable time and effort, but that is, of course, the singular purpose of computers and computer networks, to perform large numbers of calculations, via algorithms, rapidly, and without error (assuming no error in user input). Although a general-purpose computer can perform calculations at a rate and accuracy that can far outstrip the mental performance of a skilled artisan, the nature of the activity is essentially the same, and constitutes an abstract idea. See Bancorp Serves., L.L. C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266,1278 (Fed. Cir. 2012) (holding that “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”); see also See SiRF Tech., Inc. v. Int’l Trade Comm ’n, 601 F.3d 1319,1333 (Fed. Cir. 2010) (holding that: In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations).
	Applicant’s arguments regarding the “merging” step, as now amended, are not persuasive.  The merging step is the abstract idea, alone in claim 12.  The improvement cannot be provided by the judicial exception alone.  As set forth in MPEP 2106.05I, an “inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC… See also Alice Corp…(after determining [w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co …("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp...”
	Specific to arguments wherein the judicial exception (merging, and formulating) provides the asserted improvements, “the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr... In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc…).” MPEP 2106.05(a).
	With respect to arguments that the claims provide an improvement in the technology of cancer identification in a patient due to oncogene amplification: MPEP2106.05(a)II i-ix.  “It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG,… the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” No steps apply the alleged improved files to a process of treating a patient or other process in “pathogen or oncogene identification” technology.  

Conclusion
	Claims 1-8, 10 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631